DETAILED ACTION
	This Office action is in response to the application filed May 25, 2020 and the preliminary amendment filed December 24, 2020 by which claims 1, 2, 4, 5, 8, and 10 were amended and claims 3, 6, 7, and 9 were canceled (see discussion below).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 3, 6, and 7 have been amended in the preliminary amendment filed December 24, 2020, but these claims improperly contain a status identifier of “(Cancelled)”. It is noted that claim 9 has a status identifier of “(Cancelled)” and properly contains no text. Hence, it is unclear whether claims 3, 6, and 7 were intended to be cancelled. Thus, to expedite proceedings and to clarify the record, the Examiner has examined claim 3 since there are claims present, i.e., claims 4 and 5, that depend therefrom that have not been canceled, as well as claims 6 and 7, since it appears that it was not contain text. 
Thus, claims 1-2; 3-5; 6-7; 8; and 10 have been examined on the merits.

Priority
	It is noted that this application has not claimed any Foreign or Domestic priority.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an “object”, in relationship to the structure of the holding system, as in all of the claims, must be shown, in order to have a complete understanding of the invention. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “According to the invention” in line 1.  In addition, the form and legal phraseology often used in patent claims, such as “means”, as in line 8,  should be avoided.

Claim Objections
Claim 1 is objected to because in lines 5 and 7, it is suggested that the numerals be deleted, similarly to the way in which the other numerals in the claim have been deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2; 3-5; 6-7; 8; and 10 (i.e., where the numbers in bold depict independent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Use of the phrase “may be”, as in lines 1 and 2 of claims 1, 3, 8, and 10 and lines 2 and 3 of claim 6 renders the claim indefinite. In particular, the use of this phrase “may be” to one, but “may not be” to another, and thus, the metes and bounds of the claims are blurred.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “holes of a plate” (see line 6) and any of the remaining claimed structure. 
The limitation “the plates”, i.e., plural, in lines 1-2 of claim 4 lacks proper antecedent basis in the claim, since claim 3 sets forth “a plate”, singular. This rejection is also applicable to claim 5. Thus, exactly what, i.e., how many plates, is being claimed, is unclear. Further, it is unclear, especially in view of the drawings, how the composite bodies are “connected to another” (see line 3), since the drawings shows these elements (5) spaced apart from one another.
Use of the term “means” in line 4 of claim 6 lacks a proper function. This rejection is also applicable to claim 7 (see line 2). Further, the structural relationship between the elements, of claim 6, is unclear since it is unclear what is meant by “one end in the plates” (in line 5).
Claim 8 is rendered indefinite since the limitations “the plate edges”, “plate plane” and “plate layer” (see lines 5-6) lack proper antecedent basis in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2; 3-5; 6-7; 8; and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2496600 A (Lyons ‘600).
With respect to claim 1, Lyons ‘600 discloses the structure considered to be capable of performing the method (see page 7, lines 19-21, page 7, line 32 to page 8, line 16, and Figures 1a-4) for holding objects (not shown - see page 1, lines 20-25) which may be clamped between damping or elastic sleeves or caps (8 - see Figures 3a, 3b) and for holding objects which may be suspended thereon, using composite bodies (6 - see Figures 2a, 2b) each containing a carrier (at 30, 24) and a damping or elastic sleeve or cap (40) fastened at or on the carrier (30, 24), characterized in that multiple composite bodies (6) are aligned in relation to one another (see Figure 4) so that the carriers thereof are held arranged in parallel each having an end (at 8) protruding out of the sleeve or cap in holes of a plate (12) and align the damping or elastic sleeves or caps; with respect to claim 2, characterized in that the carriers are locked in a formfitting or friction-locked (via 30 and 14) manner with the plate (12).
With respect to claim 3, Lyons ‘600 discloses a holding system (see Figures 1a-4) for holding objects (not shown - see page 1, lines 20-25), which may be clamped between damping or elastic sleeves or caps (40) and for holding objects which may be suspended thereon, containing a plate (12), and composite bodies (6) each having a damping or elastic sleeve or cap and a carrier (24, 30) held in the plate (12), which is mechanically lockable (via 30, 14) with the plate (12); with respect to claim 4, characterized in that the plates (12) are lockable on one another (see page 7, lines 26-29) in a formfitting manner using sliding parts (16, 18) to form a plate layer or the composite bodies (6) are components connected to one another in a materially bonded manner (via 30 and 14); with respect to claim 5, characterized in that the plates (12) have holes (14) regularly spaced apart from one another for holding the composite bodies (6), or are lockable on one another in a formfitting manner using locking units (16, 18).
With respect to claim 6, Lyons ‘600 discloses the structure considered to be capable of performing the method for producing a holding system, for holding objects, which may be clamped between damping or elastic sleeves or caps (40) and for holding objects which may be suspended thereon, characterized in that plates (12) or a plate layer and carriers of composite bodies (6) are molded by means of injection molding (see page 8, lines 15 and 40, i.e., “thermoplastic”) so that the carriers (30, 24) match with one end in the plates (12) and are lockable using this end in a formfitting or friction-locked manner (via 30 and 14) with the plates (12) and damping or elastic sleeves or caps (40) are fastened in a materially-bonded manner (via 34, 32) on the carriers (24, 30); with respect to claim 7, characterized in that connecting webs (16, 18) and plates (12) are molded by means of injection molding (see page 8, lines 15 and 40, i.e., “thermoplastic”) so that the plates (12) are lockable on one another (see page 7, lines 26-29) using the connecting webs (16, 18) to form a plate layer.
With respect to claim 8, Lyons ‘600 discloses a module for holding objects which may be clamped between damping or elastic sleeves or caps (40) and for holding objects which may be suspended thereon, containing a plate (12), connecting webs (16, 18) displaceable in or at the plate edges thereof in the plate plane or plate layer, and composite bodies (6) held in the plate (12) and arranged perpendicularly to the plate plane (see Figure 4), wherein the composite bodies (6) can be screwed or clicked (via 30) into openings (14) of the plate (12) and the plate (12) is formed interlocking with the connecting webs (16, 18) displaceable in the plate plane.
With respect to claim 10, Lyons ‘600 discloses a mat (12) for holding objects, which may be clamped between damping or elastic sleeves or caps (40) and for holding objects which may be suspended thereon, containing a plate (12) or plate layer and composite bodies (6) locked (via 30 and 14) thereon, which each have carriers (30, 24) locked in the plate (12) or plate layer, having a damping or elastic sleeve or cap (40) fastened on or over the carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent No. 4,798,292, 4,262,799, 3,944,176, 3,255,987, and 2,528,859, and U.S. Patent Application Publication No. 2012/0217360, 2007/0290107 (which discloses structure equivalent to the claimed “connecting webs”), and 2003/0189017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

June 21, 2021